Exhibit 10.1

 

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of April 4, 2016 by and
between FBEC Worldwide, Inc., a Wyoming corporation (the “Company”), and Jeffrey
Greene (the “Employee”).

 

WHEREAS, the Company wishes to employ the Employee as Chief Executive Officer
and the Employee wishes to work for the Company as Chief Executive Officer; and

 

WHEREAS, the Company and the Employee wish to enter into this Agreement on the
terms and conditions set forth below.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

§1.              EMPLOYMENT. The Company hereby employs the Employee, and the
Employee hereby accepts employment, upon the terms and subject to the conditions
hereinafter set forth.

 

§2.              DUTIES. The Employee shall perform the duties commonly
performed by a chief executive officer of a fully-reporting public company. The
Employee agrees to devote his best efforts to the performance of his duties to
the Company. The foregoing shall not be construed to prohibit the Employee from
engaging in other work activities, provided that such activities do not
significantly interfere or conflict with the performance by the Employee of his
duties, responsibilities, or authorities hereunder.

 

§3.              TERM. The Employee’s term of employment hereunder shall
commence on the date hereof (the “Commencement Date”) shall continue until the
one (1) year anniversary of the Commencement Date (the “Term”), unless earlier
terminated pursuant to §6 hereof or extended by mutually agreement of the
Company and the Employee.

 

§4.              COMPENSATION AND BENEFITS. In consideration for the Employee’s
services hereunder, the Company shall compensate the Employee as follows:

 

(a)                Base Salary. Until the termination of the Employee’s
employment hereunder, the Company shall pay the Employee, in accordance with the
Company’s payroll practices, a base salary (the “Base Salary”). The Base Salary
will be paid at a monthly rate of $10,000. Employee’s Base Salary may not be
decreased except in connection with a reduction in the salaries of all Employees
and similar administrative employees of the Company.

 

(b)               Signing Bonus. Upon execution of this Agreement, the Company
shall issue the Employee 50,000,000 shares of restricted common stock of the
Company (the “Common Stock”). Furthermore, the Company shall cause MIDAM
Ventures LLC to transfer 150 shares of the Company’s Series A Preferred Stock to
the Employee

 

(c)                Milestone Bonus. Upon the filing by the Company of a periodic
report on Form 10-Q or 10-K, that discloses revenue of at least $500,000 during
the Term, the Employee shall be issued an additional 10,000,000 shares of
restricted Common Stock

 



 1 

 

 

(d)               Second Milestone Bonus. Notwithstanding (c) above, upon the
filing by the Company of a periodic report on Form 10-Q or 10-K, that discloses
revenue of at least $1,000,000 during the Term, the Employee shall be issued an
additional 10,000,000 shares of restricted Common Stock.

 

(e)                Benefits. Employee shall not receive any benefits, medical or
otherwise.

 

§5.              EXPENSES. The Company shall reimburse the Employee for all
reasonable business expenses authorized by the Company and reasonably and
necessarily incurred by the Employee in the performance of his duties,
responsibilities, and authorities hereunder.

 

§6.              TERMINATION. The Employee’s employment hereunder shall commence
on the Commencement Date and continue until the earlier of (i) the expiration of
the Term, and any mutually agreed upon extension of such term, and (ii) the
occurrence of any of the following:

 

(a)                Death or Disability. The Employee’s employment shall
terminate upon the death of the Employee during the term of his employment
hereunder or, subject to applicable law, at the option of the Company, in the
event of the Employee’s disability, upon thirty (30) days’ written notice. The
Employee shall be deemed disabled if an independent medical doctor certifies
that the Employee has for ninety (90) consecutive or non-consecutive days in any
twelve (12) month period been disabled in a manner which has rendered him unable
to perform the essential functions of his job duties with or without reasonable
accommodation. The Employee will cooperate in submitting to a medical
examination for the purpose of certifying disability under this §6(a) if
necessary.

 

(b)               For Cause. The Company may terminate the Employee’s employment
for “Cause” immediately upon written notice by the Company to the Employee. For
purposes of this Agreement, “Cause” shall mean:

 

(i)                                         the Employee has committed any act
of fraud, embezzlement, misappropriation or theft in the course of the
Employee’s employment with the Company;

 

(ii)                                       the Employee has violated any
federal, state or local law, ordinance, rule or regulation (other than minor
traffic violations or similar offenses) in the course of Employee’s employment
with the Company that is materially detrimental to the Company’s business,
reputation, or goodwill;

 

(iii)                                     the Employee has been convicted by a
court of competent jurisdiction of, or pleaded guilty or nolo contendere to, any
felony or any crime involving moral turpitude while employed by the Company; or

 

(iv)                                     the Employee has (A) failed to perform
his job duties and responsibilities under this Agreement or (B) breached any
material provision under this Agreement or any of the Company’s written
policies, and such failure or breach is not cured within thirty (30) days after
the Company provides written notice to Employee of such failure.

 



 2 

 

 

(c)                Termination without Cause. The Company may terminate the
Employee’s employment without cause at any time with thirty (30) days’ prior
written notice to the Employee.

 

(d)               Termination by Employee for Good Reason. Subject to the
Company’s right to cure as set forth in the last sentence of this §6(d), the
Employee may terminate his employment for Good Reason at any time upon thirty
(30) days’ prior written notice to the Company. Good Reason shall mean the
following:

 

(i)                                         any reduction, without his consent,
in the aggregate Base Salary, other compensation owed to the Employee (as
specified herein), taken as a whole;

 

(ii)                                       a change in title or duties
inconsistent with Employee’s position that materially reduces the Employee’s
position with the Company; or

 

(iii)                                     any material breach of this Agreement
by the Company.

 

To terminate his employment for Good Reason, the Employee must provide notice to
the Company of the Good Reason condition within sixty (60) days of the initial
existence of the condition, upon which, the Company shall have a period of
thirty (30) days to cure. The Employee must terminate his employment with the
Company within ninety (90) days of the initial existence of the condition to
terminate for Good Reason.

 

(e)                Termination by Employee without Good Reason. The Employee may
terminate his employment at any time without good reason upon thirty (30) days’
prior written notice to the Company.

 

(f)                Rights and Remedies on Termination. Upon the termination of
Employee’s employment in accordance with §6, the Company shall be required to
pay only for (A) any unpaid Base Salary due for the period prior and through the
date of termination, and (B) following submission of proper expense reports by
the Employee, reimbursement for all expenses properly incurred in accordance
with §5 of this Agreement, prior to the date of termination (the items set forth
in the foregoing clauses (A), (B) and (C), collectively, the “Accrued
Benefits”), and all obligations of the Company to pay salary and other payments
to the Employee hereunder shall terminate effective as of the date of such
termination.

 

§7.              CONFIDENTIAL INFORMATION, NON-SOLICITATION, NON DISPARAGEMENT;
THIRD-PARTY INFORMATION.

 

(a)                Confidentiality. The Employee recognizes and acknowledges
that he has acquired and will acquire confidential, proprietary and trade secret
information concerning the Company, and its affiliates, including, without
limitation, the identities and contact information of customers, merchants,
vendors or suppliers and agents, pricing policies, methods of operation,
proprietary computer programs, sales, profit, cost and other financial
information, market information, business strategies, employee information,
technical processes, information processing standards and practices, customer
service and service quality standards, trade secrets and other confidential
information about customers, merchants, vendors or suppliers (hereinafter called
“Confidential Information”). All Confidential Information is a legitimate
protectable interest of the Company. The Employee shall not, during or after his
term of employment, use or disclose any Confidential Information to any person,
firm, corporation, association, or any other entity for any reason or purpose
whatsoever, directly or indirectly, except as may be required pursuant to his
employment hereunder and for the benefit of the Company or as required by law.
In the event of the termination of his employment, whether voluntary or
involuntary and whether by the Company or the Employee, or upon request of the
Company at any time, the Employee shall deliver to the Company all documents and
data pertaining to the Confidential Information and shall not take with him any
documents or data of any kind or any reproductions (in whole or in part) or
extracts of any items relating to any Confidential Information. The Employee
further agrees that upon termination of the Employee’s employment with the
Company, the Employee will execute a termination certificate, certifying the
return of all Confidential Information. The Employee will not, at any time
during or after his employment with the Company, use, copy, publish, summarize,
or remove from the Company’s premises Confidential Information, except during
his employment to the extent necessary to carry out his duties and
responsibilities.

 



 3 

 

 

(b)               Non-Solicitation. The Employee hereby agrees that from the
Commencement Date through the two year anniversary of the date of the
termination of the Employee’s employment with Company, the Employee will not (i)
directly or indirectly, as agent, Employee, consultant, representative,
stockholder, manager, partner, or in any other capacity, employ or engage, or
recruit or solicit the services of, or otherwise contact for the purpose of
offering employment or engagement to, any person who is employed or engaged by
the Company or had been employed by or engaged by the Company within one year
prior to such engagement, recruitment or solicitation; or (ii) directly or
indirectly take away, on behalf of himself or any other person or entity, the
business of any customer, merchant, vendor or supplier of the Company. The
Employee acknowledges that the duration set forth in this §7(b) is reasonable in
scope; provided, however, if at any time the provisions of this §7(b) shall be
finally determined to be invalid or unenforceable by a court of competent
jurisdiction, the parties hereby agree that the court making the determination
of invalidity or unenforceability will have the power to reduce the duration of
the term or provision to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement will be
enforceable as so modified. As used in this §7(b) “Person” means a corporation,
an association, a partnership, an organization, a business, a limited liability
company, an individual, a government or political subdivision thereof or a
governmental agency. The Employee agrees that the restrictive covenants
contained in this §7(b) shall be enforceable whether the Employee’s employment
is terminated by Employee or the Company.

 

(c)                Non-Disparagement. In consideration of Employee’s services
hereunder and the compensation to be paid or provided to the Employee by the
Company, each party hereto agrees that it or he will not, during or after the
term of Employee’s employment hereunder, make any statement or otherwise take
any action that would or might reasonably be interpreted as harmful or
disparaging to the other party hereto or its or his stockholders, directors,
officers, employees, agents or representatives, as applicable. However, nothing
in this §7(c) shall prohibit any party from testifying truthfully in any
proceeding or providing truthful information as legally required to provide such
information.

 

 



 4 

 

 

(d)               Third-Party Information. The Employee acknowledges that the
Company received and in the future will receive from third parties said third
parties’ confidential information, subject to a duty to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee will treat such information in a manner consistent with the
Company’s agreement with such third parties, and without limiting the foregoing,
the Employee will not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any third party, other than in his assigned
duties for the benefit of the Company, any such confidential information.

 

(e)                Representations and Warranties. The Employee represents and
warrants that (i) his employment with the Company does not and will not breach
any agreements with or duties to a former employer or any other third party;
(ii) the Employee has no obligations inconsistent with the terms of this
Agreement or with his undertaking a relationship with the Company, and the
Employee will not enter into any agreement in conflict with this Agreement;
(iii) there is no other contract to assign inventions, trademarks, copyrights,
ideas, processes, discoveries or other intellectual property that is now in
existence between the Employee and any other person or entity. The Employee
agrees that he will promptly inform the Company if he becomes aware of any fact
that would cause his representations and warranties above to be false.

 

§8.              GENERAL.

 

(a)                Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally or if mailed by certified mail, return receipt requested, postage
prepaid or sent by facsimile, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified to the other party hereto in accordance with this §8(a):

 

If to the Company, to:

 

 

1522 San Ignacio Ave., #3 

Coral Gables, FL 33143

Attn: Jason Spatafora

 

If to the Employee, to:

 

 

1501 Venera Ave., Suite 225

Coral Gables, FL 33146

Attn: Jeffrey Greene

 

 

Any such written notice shall be effective (i) if delivered personally, when
received, (ii) if sent by overnight courier, when receipted for, (iii) if
mailed, five (5) days after being mailed as described above, and (iv) if sent by
facsimile, upon generation of a transmission report by the machine from which
the facsimile was sent which indicates the date that the facsimile was sent if
sent during normal business hours on any business day, otherwise on the next
business day following the generation of such report.

 



 5 

 

 

(b)               Rights Cumulative. The rights and remedies provided herein are
cumulative, and the exercise of any right or remedy, whether pursuant hereto, to
any other agreement, or to law, shall not preclude or waive the right to
exercise any or all other rights and remedies.

 

(c)                Survival of Obligations. Termination of this Agreement or the
Employee’s employment shall not affect the Employee’s continuing obligations as
set forth in this Agreement.

 

(d)               Severability. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired.

 

(e)                Waivers. No delay or omission by either party hereto in
exercising any right, power or privilege hereunder shall impair such right,
power or privilege, nor shall any single or partial exercise or any such right,
power or privilege preclude any further exercise thereof or the exercise of any
other right, power or privilege.

 

(f)                Withholding. All amounts payable by the Company to the
Employee hereunder may be reduced prior to the delivery of such payment to the
Employee by an amount sufficient to satisfy any applicable federal, state, local
or other tax withholding requirements.

 

(g)               Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(h)               Assignment. The Employee agrees that the Company may assign to
another person or entity that succeeds to the business of the Company any of the
Company’s rights under this Agreement, provided that the Company shall remain
fully liable for all of its obligations hereunder. The Employee may not assign
his obligations under this Agreement.

 

(i)                 Assigns. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and permitted assigns of each of the
parties hereto.

 

(j)                 Entire Agreement; No Oral Modification. This Agreement
contains the entire understanding of the parties, supersedes all prior
agreements and understandings relating to the subject matter hereof, and shall
not be amended except by a written instrument hereafter signed by each of the
parties hereto.

 

(k)               Governing Law. This Agreement and the performance hereof shall
be construed and governed in accordance with the laws of the State of Florida.

 



 6 

 

 

(l)                 Section 409A. This Agreement is intended to be interpreted
and applied so that the payments set forth herein shall either be exempt from
the requirements of Section 409A of the Internal Revenue Code, as amended, and
the regulations and guidance issued thereunder (“Section 409A”), or shall comply
with the requirements of Section 409A. In no event may the Employee, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement or otherwise which constitutes a “deferral of compensation” within the
meaning of Section 409A. Notwithstanding anything in this Agreement or elsewhere
to the contrary, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts that constitute “non-qualified deferred compensation”
within the meaning of Section 409A upon or following a termination of the
Employee’s employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A. For purposes of Section 409A, each payment under this
Agreement to the Employee (including any installment payments) shall be deemed a
separate payment. With respect to any expense reimbursement provided pursuant to
this Agreement (i) the expenses eligible for reimbursement must be incurred
during the term of employment, (ii) the amount of expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursements
for expenses for which the Employee is entitled to be reimbursed shall be made
on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred, and (iv) the right to payment or
reimbursement hereunder may not be liquidated or exchanged for any other
benefit. Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on the Employee’s termination of employment, the Employee is deemed
to be a “specified employee” within the meaning of Section 409A, any payments
due upon a termination of the Employee’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A
(whether under this Agreement, any other plan, program, payroll practice or any
equity grant) and which do not otherwise qualify under the exemptions under
Treasury Regulation section 1.409A-1 (including without limitation, the
short-term deferral exemption and the permitted payments under Treasury
Regulation section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided to the Employee in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) on the
earlier of (x) the date which is six months and one day after the Employee’s
separation from service for any reason other than death, and (y) the date of the
Employee’s death, and any remaining payments shall be paid or provided in
accordance with the normal payment dates specified for such payment.

 

Employee Acknowledgment. The Employee has had the opportunity to consult legal
counsel in regard to, and has read and understood, this Agreement. The Employee
is fully aware of its legal effect, and has entered into it freely and
voluntarily and based on his own judgment and not on any representations or
promises other than those contained herein.

 

 

 

{Rest of Page Intentionally Left Blank.}

 

 7 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Employment Agreement to be duly executed as of the date and
year first above written.

 

 

  FBEC WORLDWIDE, INC.           By: /s/ Jason Spatafora   Name: Jason Spatafora
  Title: Director               /s/ Jeffrey Greene______   Jeffrey Greene

 

 

 

 

 

 



 8 

 